DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 


(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (a) adhesive applying unit in claims 4 and 9 and (b) compression unit in claim 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite when indicating that the plurality of cells are opened in that this seems to indicate that step (b) opens a closed cell wherein the cells are not indicated as being closed. It is suggested that “opened” be amended to read “open”. The same applies to the use of “opened” (both locations) in claim 5.
 
Claim 2, use of “type” (L5) in indefinite in that one does not know if the claim intends to claim a roll or something like a roll. The limits of the claim cannot be determined.

Claim 5 is indefinite when indicating that the fluid is temporarily filled, in step (c), in the cells in that it seems to contradict the limitations in steps (c) and (d) of claim 1 from which claim 5 depends. Also, the method does not provide a method limitation for releasing the fluid to afford reciting that the fluid is present temporarily. Clarification is respectively requested. A similar limitation is present in claim 6 with respect to step (d), i.e. “the fluid is temporarily filled in the plurality of cells”.

Claim 8 is indefinite in that it not clear what is being claimed with respect to the resin for manufacturing the upper-side film onto the cells such that one cannot determine the scope of the claim. More specifically, does this indicate that extrusion is used to form the resin onto the first film? Clarification is respectively requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by KR101752100B1.

Claim 1, KR teaches a method of manufacturing a packaging sheet, the method comprising: 
a) manufacturing a formed film 110 in which a plurality of cells 111are formed at a regular interval;  
b) bonding a lower-side film 120 having one end that extends further than one end of the formed film 110 to a lower side of the formed film 110 such that the plurality of cells 111 of the formed film 110 are opened; 
c) filling a fluid into the plurality of cells 111 of the formed film 110; 
d) closing the plurality of cells 110 of the formed film; and 
e) bonding an upper-side film 130 onto the plurality of the cells 110 (¶s 54-60, 79 and 96-99; Fig4 -- English translation).  

Claim 2, KR teaches the method of claim 1, further comprising: f) leaking the fluid from an inside of the plurality of cells 111 by releasing a closed state of the plurality of cells 111 (¶65-68); and g) winding the formed film 110, the lower-side film 120, and the upper-side film 130 on an outer surface of a winding roller in a roll form (¶75 -- English translation).  

Claim 5, the above discussion(s) of KR applies herein. Also, KR teaches the method of claim 1, wherein in the step b), one sides or the other sides of the plurality of cells 111 of the formed film 110 are open or both the one sides and the other sides of the plurality of cells 111 are open, and in the step c), the fluid is temporarily filled in the plurality of cells 111 before cutting the cap by injection (i.e., fluid injector) (¶43 -- English translation).

Claim 6, the above discussion of KR applies herein. Also, the method of claim 1, wherein in the step d), the plurality of cells 111 are temporarily closed when the plurality of cells 111 passes through a compression unit in a state in which the fluid is temporarily filled in the plurality of cells 111, the compression unit compressing one sides or the other sides of the plurality of cells 111 or compressing both the one sides and the other sides of the plurality of cells 111. The instant specification teaches a structure for the compression unit that performs the claimed function. KR modified also teaches the same function and has a structure for performing that function. Thus, KR modified is considered to meet this limitation of the claim.

Claim 8, the above discussion of KR applies herein. Also, KR teaches the method of claim 1, wherein in the step e), the upper-side film 130 is bonded onto the plurality of cells 111 by an upper-side film compression roller. As best understood, the formed film 110 is melt-extruded thermoplastic synthetic resin manufactured for receiving the upper-side film 130. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR101752100B1 as applied to claims 1-2, 5-6 and 8 above and further in view of Chavannes (US 3,026,231).

Claims 3-4, the above discussion of KR applies herein. 

Claim 3, KR teaches the method of claim 1, wherein the formed film 110 in the step a) is manufactured in such a manner that a thermoplastic synthetic resin is melt-extruded to an embossing roller 40 in which forming grooves 410 having a shape corresponding to the cells 111 are formed on an outer circumferential surface thereof at a regular interval (¶96-99 -- English translation), and in the step b), the lower-side film 120 is bonded to the formed film 110 by a lower-side film compression roller for compressing the lower-side film 120.

Claim 3, KR does not teach that the lower-side film 120 is provided by unwinding such from a roll. However, storing a web in roll form to be unwound for use in a process is conventional and well-known in the art of managing continuous film such that a large amount of material can stored easily and used when necessary; and for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the lower-side film 120 in this manner. 
Claim 3, KR does not teach that the lower-side film 120 is rolled onto the embossing roller 40 during the method before the roller 11. However, it is conventional and well-known in the art to relate two webs together in this manner as shown by Chavannes (Fig1; c2 ¶1 to c3 ¶2 -- English translation); and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have rolled the lower-side film 120 onto the embossing roller 40 to align the two web easily together. 

Claim 4, KR teaches the method of claim 1, wherein the formed film 110 in the step a) is manufactured by an embossing roller 40 in which forming grooves 410 having a shape corresponding to the cells 111 are formed on an outer circumferential surface thereof at a regular interval (¶96-99 -- English translation), and in the step b), the lower-side film 120 is bonded to the formed film110 by an adhesive (¶58 -- English translation). KR teaches a lower-side film compression roller for compressing the lower-side film 120.

Claim 4, KR does not teach that the lower-side film 120 is provided by unwinding such from a roll. However, storing a web in roll form to be unwound for use in a process is conventional and well-known in the art of managing continuous film such that a large amount of material can stored easily and used when necessary; and for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the lower-side film 120 in this manner. 

Claim 4, KR does not teach that the lower-side film 120 is rolled onto the embossing roller 40 during the method before the roller 11 -- using an adhesive supplying unit to apply the adhesive at intervals. However, it is conventional and well-known in the art to relate two webs together in this manner as shown by Chavannes (Fig1; c2 ¶1 to c3 ¶2 -- English translation); and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have rolled the lower-side film 120 onto the embossing roller 40 to align the two web easily together – using an adhesive supply unit to apply the adhesive at intervals (see Chavannes: items 20/16’/15’/17’). The instant specification teaches a structure for the adhesive applying unit that performs the claimed function. KR modified also teaches the same function and has a structure for performing that function. Thus, KR modified is considered to meet this limitation of the claim.

Claim 9, the above discussion of KR applies herein. KR teaches applying the upper-side film 130 by an adhesive. KR teaches an upper-side film compression roller for compressing the upper-side film 130. KR does not teach that the upper-side film 130 is provided by unwinding such from a roll. However, storing a web in roll form to be unwound for use in a process is conventional and well-known in the art of managing continuous film such that a large amount of material can stored easily and used when necessary; and for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the upper-side film 130 in this manner. Also, KR does not teach using an adhesive supplying unit to apply the adhesive at intervals. However, it is conventional and well-known in the art to generally apply adhesive to a surface in this manner as demonstrated by Chavannes (Fig1; c2 ¶1 to c3 ¶2 -- English translation; (see Chavannes: items 20/16’/15’/17’)); and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have applied the adhesive to the upper-side film 130 as such. The instant specification teaches a structure for the adhesive applying unit that performs the claimed function. KR modified also teaches the same function and has a structure for performing that function. Thus, KR modified is considered to meet this limitation of the claim.

Allowable Subject Matter
Claim(s) 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: claim 7, KR does not teach that the compression unit in the step d) is configured as an apron conveyor which compresses the one sides or the other sides of the plurality of cells 111 inwardly of the plurality of cells 111 or compressing both the one sides and the other sides of the plurality of cells 111 inwardly of the plurality of cells 111.  

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745